Citation Nr: 1716590	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral hip disorder, to include as due to a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1969 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, the claims file was transferred to the RO in Houston, Texas.

In the June 2009 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  The Veteran's requests to withdraw his hearing request were received in July 2009 and June 2014.

In January 2015 the Board, in part, denied the issues of entitlement to service connection for back and bilateral hip disorders.  The Veteran appealed the January 2015 Board decision for these issues to the United States Court of Appeals for Veterans Claims (Court).  On November 7, 2016, a memorandum decision set aside the January 2015 Board decision for these issues and remanded them to the Board.

In a September 2015 Board decision, the issues of entitlement to an initial compensable rating for bilateral hearing loss and service connection for Meniere's syndrome were denied.  The Veteran appealed the September 2015 Board decision for the issue of entitlement to an initial compensable rating for bilateral hearing loss to the Court.  On March 28, 2017, a memorandum decision affirmed the September 2015 Board decision for that issue and it is not currently before the Board on appeal.  In an April 2017 written brief, the Veteran's representative noted the Veteran maintains that he is entitled to a rating increase for hearing loss.  If the Veteran wishes to claim entitlement to an initial compensable rating for bilateral hearing loss, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
REMAND

Pursuant to the November 2016 memorandum decision, the issues of entitlement to service connection for back and bilateral hip disorders are remanded for additional evidentiary development.  Specifically, additional VA medical opinions are needed to address the etiology between the Veteran's current disabilities (arthritis of the spine and osteoarthritis of the hips) and his credible lay assertions of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain additional medical opinions from an appropriate clinician for the Veteran's back and bilateral hip disorders.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

An explanation and rationale for the opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For purposes of this remand, the examiner should presume the Veteran had continuous symptoms of his back and hips since separation from service.

The VA examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder, to include arthritis, (even if since resolved) had onset during service or caused by an in-service injury, to include consideration of the Veteran's lay statements of continuous symptoms since separation from service; and 

b. Whether it is at least as likely as not that the Veteran's bilateral hip disorder, to include osteoarthritis, (even if since resolved) had onset during service or caused by an in-service injury, to include consideration of the Veteran's lay statements of continuous symptoms since separation from service.

2.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




